 Case 1:18-cv-01966-SB Document 60 Filed 03/22/21 Page 1 of 5 PageID #: 1948




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


TEXASLDPC Inc.,

                   Plaintiff,

            v.
                                                 No. 1:18-cv-1966-SB
BROADCOM INC.; LSI CORP.;
AVAGO TECHNOLOGIES U.S. INC.

                   Defendants.


Gregory R. Booker, Warren K. Mabey Jr., Ronald P. Golden III, FISH & RICHARD-
SON, P.C., Wilmington, Delaware; Lawrence K. Kolodney, FISH & RICHARDSON, P.C.,
Boston, Massachusetts; David M. Hoffman, FISH & RICHARDSON, P.C., Austin,
Texas.

                                                          Counsel for Plaintiffs.

Jeremy A. Tigan, MORRIS, NICHOLS, ARSHT & TUNNELL LLP, Wilmington, Dela-
ware; Steven J. Rizzi, Ramy E. Hanna, KING & SPALDING LLP, New York, New
York.

                                                        Counsel for Defendants.




                                MEMORANDUM OPINION



March 22, 2021
 Case 1:18-cv-01966-SB Document 60 Filed 03/22/21 Page 2 of 5 PageID #: 1949




BIBAS, Circuit Judge, sitting by designation.

   TexasLDPC has sued Broadcom (and its subsidiaries) for copyright and patent

infringement. After the Court dismissed some of its claims (D.I. 39), TexasLDPC tried

to fix them in an amended complaint (D.I. 42). Broadcom again moves to dismiss. D.I.

47. But this time, TexasLDPC has alleged just enough to plausibly state its claims.

So I will deny the motion.

                             I. THE PATENT CLAIMS SURVIVE

   TexasLDPC claims to have an exclusive license to some patents owned by Texas

A&M University. TexasLDPC suspects that Broadcom sells Wi-Fi products that in-

fringe three of those patents (for a type of “decoder architecture”). Compl., D.I. 42

¶¶ 25–31, 95–107. It thinks this because some Broadcom Wi-Fi patents cover the

same ground as the three Texas A&M ones.

   In its brief, Broadcom does not deny that its patents overlap. But it notes that the

patent laws do not bar it from filing an overlapping patent. To infringe the Texas

A&M patents, it would need to build a device that practices them.

   That is right: to prove its claims, TexasLDPC will need to show that a specific

Broadcom product implements the Texas A&M patents. See Forest Labs., Inc. v. Ab-

bott Labs., 239 F.3d 1305, 1313 (Fed. Cir. 2001). But it need not do so yet. To survive

a motion to dismiss, TexasLDPC need only “plead[ ] factual content that allows the

court to draw the reasonable inference” that Broadcom infringed the patents. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009).




                                          2
 Case 1:18-cv-01966-SB Document 60 Filed 03/22/21 Page 3 of 5 PageID #: 1950




   It has. Though TexasLDPC does not yet have direct evidence that any Broadcom

product implements the overlapping patents, it alleges enough circumstantial evi-

dence to plausibly suggest that one does. Broadcom sells Wi-Fi products (TexasLDPC

names a specific one) that use some form of decoder architecture. Compl. ¶¶ 104–105.

And a Broadcom engineer named on about twenty patents, including the overlapping

ones, has hinted that some of his patents may “relate to Broadcom’s products.” Id.

¶ 96.

   While this evidence would not be enough for TexasLDPC to get a trial, it is enough

to get discovery. If a company patents a way to do a task, then sells a product that

does the task, it is plausible that the product implements the patent. It is even more

plausible when an engineer named on the patent has suggested that the company

may practice some of his few patents. Broadcom may be right that it never planned

to implement the parts of its patents that overlap with Texas A&M’s. But by filing an

overbroad patent claim, it ran the peril that others would reasonably think it did.

                       II. THE COPYRIGHT CLAIMS SURVIVE

   TexasLDPC also claims to have an exclusive license to use some of Texas A&M’s

copyrighted code. And it alleges that Broadcom and subsidiaries have violated the

copyright. According to TexasLDPC, Kiran Gunnam, the Texas A&M student who

wrote the code, took a job at LSI Corp. Compl. ¶¶ 45, 46. (LSI was then an independ-

ent company, but Broadcom later bought it.) In 2009, Gunnam allegedly gave LSI his

code, explaining that it was copyrighted. Id. ¶ 48. LSI tried to get a license for the

code from Texas A&M, but when the negotiations fell through, it allegedly used the



                                          3
 Case 1:18-cv-01966-SB Document 60 Filed 03/22/21 Page 4 of 5 PageID #: 1951




code anyway. Id. ¶¶ 49–51. According to TexasLDPC, LSI ordered its employees to

copy the code line by line, with only cosmetic changes. Id. ¶ 51.

   These allegations plausibly state copyright infringement—in 2009. But the stat-

ute of limitations for infringement is three years. TexasLDPC sued in 2018, so it will

need to prove that there was still infringement in 2015. Yet it has no specific evidence

of that. It says only that “[u]pon information and belief,” the copying continued. Id.

In other words, it has a hunch.

   Even so, TexasLDPC has pleaded just enough to press on. It does not yet need to

prove that there was actionable infringement; it need only support a reasonable in-

ference of that. It has. If the complaint is right, then in 2009, LSI illegally copied code

it did not own. LSI presumably did that because the code had commercial value. That

value plausibly did not vanish right after LSI used the code the first time. So if

TexasLDPC is right, there is a reasonable chance that LSI kept using the code for

several more years. Since using the code requires copying it (Compl. ¶ 51),

TexasLDPC has plausibly alleged that there was copying during the limitations pe-

riod.

   Broadcom argues that even if TexasLDPC has plausibly alleged copying by LSI,

it has not plausibly alleged copying by LSI’s parent Broadcom. But the copyrighted

code is plausibly relevant to some Broadcom products. See, e.g., Compl. ¶ 105. And a

company might plausibly take relevant code from its subsidiary. Since TexasLDPC

has plausibly alleged that LSI copied the code as late as 2015, it also has plausibly

alleged copying in 2015 by Broadcom.



                                            4
 Case 1:18-cv-01966-SB Document 60 Filed 03/22/21 Page 5 of 5 PageID #: 1952




   Broadcom makes another distressing claim: TexasLDPC is owned by Gunnam and

his wife. That is, TexasLDPC is suing for infringement its owner instigated. If Broad-

com is right, it may have a compelling equitable defense to this case, like unclean

hands. TexasLDPC will need to explain why the complaint omitted the crucial detail

that the main character is also the plaintiff. But while Broadcom’s revelation is dis-

tressing, it does not affect the complaint’s facial plausibility. So I will deny the motion

to dismiss.




                                            5
